Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/20 is being considered by the examiner.
Response to Amendments
Applicant's submission dated 11/4/20 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over HIROAKI (JP2015072748A provided as third foreign patent document in the IDS of 5/24/20) in view of MIHARA (US 8870423).
Regarding claim 1, HIROAKI discloses a vehicle lamp comprising: a first light source (4 FIG.s 2-6); and a columnar first light guide (5 FIG.s 1-6), wherein the first light guide includes an incidence surface (9 FIG.s 2, 4-6) on which light of the first light source is incident, a first part that extends from the incidence surface toward one side in a direction of vehicle width (as shown in FIG. 1), a second part that extends from an end of the first part toward one side in the vertical direction (as shown in FIG. 1), and a third 
HIROAKI does not explicitly show the first part extends at a distance that is smaller to a center of the vehicle lamp in the vertical direction than a distance between the third part and the center of the vehicle lamp and the mount is detachably fitted in a through hole provided in a body of the vehicle lamp.
MIHARA teaches a vehicle lamp comprising: a light source (6 FIG. 2) and a light guide (5 FIG. 2), wherein a first horizontally extending part (52 FIG. 2) extends at a distance that is smaller to a center of the vehicle lamp in the vertical direction than a distance between a third horizontally extending part (51 FIG. 2) and the center of the vehicle lamp.
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a first part smaller than the second part, such as taught by MIHARA with the light guide of HIROAKI in accordance to a preferred shape of the illumination device. 
Regarding the mount being detachably fitted in a through hole provided in a body of the vehicle lamp, absent persuasive evidence that the claimed configuration is significant or pertinent to the intended inventive subject matter, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to utilize any known connection features, such as providing a hole for the mount, in 
Regarding claim 2, HIROAKI further discloses a connecting region of the first light guide connecting the second part and the third part is curved (structurally required of the curved shape of the light guide 5 FIG.s 1-6), and the first light guide includes a projection (see 11 FIG.s 2 and 4) that projects from the connecting region and outward from the curve of the connecting region and that guides light to a region outside the curve.
Regarding claim 3, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to duplicate the parts, such that two first light guides are provided, the second part of one of the first light guides extends upward in the vertical direction, and the second part of the other first light guide extends downward in the vertical direction, in accordance to a preferred application of the vehicle lamp. 
Regarding claim 4, although the prior art does not explicitly show the incidence surface of one of the first light guides is positioned below the incidence surface of the other first light guide in the vertical direction, absent persuasive evidence that the claimed configuration is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to rearrange the light guide in accordance to a preferred structural arrangement of the assembly, such that the incident surfaces are vertically stacked, in order to optimize the assembly for its intended application. 
claim 6, a cover member that shields from view the first light source, the incident surfaces, the first parts, and the second parts and includes openings in a region overlapping the third parts in a longitudinal direction of the vehicle lamp.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 5 requires, inter alia, a first lamp unit provided in a movable part of the vehicle and a second lamp unit provided in a fixed part of the vehicle adjacent to the movable part, the first lamp unit and the second lamp unit are adjacent to each other in the direction of vehicle width, the second lamp unit includes a second light source and a columnar second light guide including fourth to sixth parts, a fourth part that extends from the incidence surface in a direction away from the movable part in the direction of vehicle width, the second part extends in the same direction as the fifth part in the vertical direction, and the third part extends in a direction away from the fixed part in the direction of vehicle width, at least a portion of each of the third part and the sixth part outputs light toward a space in front of the lamp so as to form a linear light emitting region, and the third part and the sixth part are provided such that extensions of the light emitting regions respectively formed by the third part and the sixth part overlap each other.
.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, or they are not persuasive. 
Upon further consideration of the disclosure of the application, the prior art and the prosecution history, a new prior art and a new interpretation of the previously cited prior art is presented in the current rejection, to which applicant’s arguments do not apply.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by email at arman.fallahkhair@uspto.gov or use the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875